PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CARRIER CORPORATION
Application No. 15/999,803
Filed: 20 Aug 2018
For: CLOUD BASED ACTIVE COMMISSIONING SYSTEM FOR VIDEO ANALYTICS
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed July 7, 2022.

The Notice of Abandonment mailed September 18, 2015 states that the application is abandoned for failure to timely submit a proper reply to the non-final Office action mailed May 4, 2021. A review of the record reflects that the non-final Office action was returned to the Office on August 12, 2021 as undeliverable. There is no indication in the record that attempt was made to remail the non-final Office action. See, MPEP 707.13.

Petitioner argues that the non-final Office action was directed to the incorrect correspondence address. Petitioner’s arguments have been carefully considered and found persuasive. A review of the record reflects that, on filing, an incorrect customer number was errantly associated with the instant application.

In view thereof, the holding of abandonment is withdrawn and Notice of Abandonment is vacated.

Accordingly, the petition to withdraw the holding of abandonment is GRANTED.

This application is being directed to Group Art Unit 2668 for re-mailing of the non-final Office action. The newly mailed non-final Office action will set a new period of time for reply.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions